Exhibit 10.2

Description of Compensation Arrangements for Independent Directors

Effective June 1, 2009, which was the start of the Board’s annual pay cycle,
Marsh & McLennan Companies, Inc. (“MMC”) compensates its independent directors
as follows:

Basic Annual Retainer. All independent directors will receive a basic annual
retainer of $100,000. Under the terms of MMC’s Directors’ Stock Compensation
Plan, directors may elect to receive the basic annual retainer in cash, common
stock or a combination thereof.

Annual Stock Grant. On June 1 of each year, all independent directors will
receive an annual grant of MMC common stock with a market value of $100,000 on
the grant date.

Supplemental Annual Retainers for Committee Chairs. The chairs of the Board’s
audit, compensation, compliance, finance, directors and governance and corporate
responsibility committees will each receive a supplemental annual retainer of
$15,000.

Supplemental Annual Retainer for Non-Executive Chairman. The Board’s independent
chairman will receive a supplemental annual retainer of $150,000. The
independent chairman may elect to receive this amount in cash, common stock or a
combination thereof.